— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Condon, J.), rendered March 1, 2011, convicting him of crimi*769nal trespass in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
As the People correctly concede, the defendant’s waiver of his right to appeal was not made knowingly and intelligently (see People v Bradshaw, 18 NY3d 257 [2011]). Accordingly, we will reach the defendant’s contentions on the merits.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85-86 [1982]).
The defendant’s remaining contention is without merit. Skelos, J.P, Florio, Leventhal and Hall, JJ., concur.